United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 06-3876
                                 ___________

Mary Bower, next friend;               *
                                       *
             Plaintiff-Appellant,      *
                                       *
Ariel Bower, Minor;                    *
Gabrielle N. Lyon, Minor,              * Appeal from the United States
                                       * District Court for the Western
             Plaintiffs,               * District of Missouri.
                                       *
      v.                               * [UNPUBLISHED]
                                       *
Springfield R-12 School District;      *
Charrie Dixon; Janis Duncan; Jane      *
Hancock; Susan Provance; School        *
Board of Springfield,                  *
                                       *
             Defendants-Appellees.     *
                                  ___________

                            Submitted: February 07, 2008
                               Filed: February 13, 2008
                                ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.
       Mary Bower appeals the district court’s1 grant of summary judgment to
defendants in her 42 U.S.C. § 1983 action alleging violations of her First Amendment
right to free speech, and defamation under state law. Bower also appeals the denial
of her motion for appointed counsel, and the dismissal of her children as plaintiffs.

       After careful review of the record, we find no error in the district court’s grant
of summary judgment, see Dulany v. Carnahan, 132 F.3d 1234, 1237 (8th Cir. 1997)
(standard of review), and nothing to support Bower’s contention that the district court
judge should have recused himself, see 28 U.S.C. § 455(a) (judge is required to
disqualify himself in proceedings in which his impartiality might reasonably be
questioned). We also find that the district court did not abuse its discretion in denying
Bower’s motion for appointed counsel. See Butler v. Fletcher 465 F.3d 340, 346 (8th
Cir. 2006) (standard of review). Thus, the district court did not err in dismissing the
claims of Bower’s minor children, as Bower was unable to represent them pro se, see
Myers v. Loudoun County Pub. Schs., 418 F.3d 395, 401 (4th Cir. 2005), but those
claims should have been dismissed without prejudice.

      Accordingly, we affirm, see 8th Cir. R. 47B, but we modify the dismissal of the
claims of Bower’s minor children to be without prejudice.
                     ______________________________




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                          -2-